EXHIBIT 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT made as of this 16th day of February, 2009, by and between
UTEK CORPORATION, a Delaware corporation, having an office at 2109 East Palm
Ave., Tampa, Florida 33605 (hereinafter referred to as “UTEK”), and Doug
Schaedler (hereinafter referred to as “Employee”).

WHEREAS, UTEK desires to employ Employee in the position as President and Chief
Compliance Officer; and

WHEREAS, Employee is willing to be employed in said position in the manner
provided for herein, and to perform the duties of UTEK upon the terms and
conditions herein set forth;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows;

1. Employment of Employee. UTEK hereby employs Employee as President and Chief
Compliance Officer.

2. Term. The term of this Agreement shall commence on January 1st, 2009 (the
“Commencement Date”) and expire one year from such date, unless sooner
terminated or renewed as provided hereunder. During the term hereof, Employee
shall devote substantially all of his business time and efforts to UTEK and its
subsidiaries and affiliates.

This Agreement will automatically renew for a one additional one year period
unless either party notifies the other party One Hundred Twenty (120) days prior
to the end of the term of this Agreement.

3. Duties. The Employee shall perform those functions generally performed by
persons of such title and position, shall perform any and all related duties,
and shall be available to confer and consult with and advise the officers and
directors of UTEK at such times that may be required by UTEK.

4. Compensation. Employee shall be paid as follows:

a. A salary of Three Hundred Thousand Dollars ($300,000.00) per year, payable in
bi-monthly installments; and the compensation committee of the Board shall have
the sole discretion whether to increase his salary on the renewal of this
Agreement.; and

b. Employee shall be granted 50,000 stock options to be priced at the

 

Page 1



--------------------------------------------------------------------------------

closing market price on the first day of the open trading window, following the
Commencement Date of this Agreement, according to the terms of UTEK’s employee
stock option program.

c. In addition the Employee may participate in any benefit plans provided by
UTEK.

d. UTEK shall include Employee in its health insurance program available to its
employees and shall pay 100% of the premiums for such program. Employee shall be
entitled to three weeks of paid vacation each year of employment.

e. In the event of termination by UTEK during the term of the employment
agreement, other than for Cause, Employee shall be entitled to a one time lump
sum compensation payment equal to the salary that would have been earned during
the number of days remaining during the term of employment as defined in 2.0
above.

5. Confidential Information

a. The Employee has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of UTEK (for this purpose
including all subsidiaries and affiliates, including without limitation
confidential information with respect to UTEK’s customer lists, technologies,
business methodology, business techniques, promotional materials and
information, and other similar matters treated by the as confidential (the
Confidential Information). Accordingly, the Employee covenants and agrees that
during his employment by UTEK (whether during the Term hereof or otherwise) and
thereafter, the Employee shall not, without the prior written consent of UTEK,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Employee of
the Employee’s duties hereunder, any Confidential Information obtained by the
Employee while in the employ of UTEK.

b. The Employee agrees that all memoranda, notes, records, data base
information, papers or other documents and all copies thereof relating to UTEK’s
operations or business, some of which may be prepared by the Employee, and all
objects associated therewith in any way limited by the Employee shall be UTEK’s
property. This shall include, but is not limited to, documents and objects
concerning any customer contracts, manuals, mailing lists, advertising
materials, and all of their materials and records of any kind that may be in the
Employee’s possession or under the Employee’s control. The Employee shall not,
except for UTEK’s use, copy or duplicate any of the aforementioned documents or
objects (except for the purpose of performing

 

Page 2



--------------------------------------------------------------------------------

Employee’s duties) nor remove them from UTEK’s facilities, nor use any
information concerning them except for the covenants and agrees that the
Employee will deliver to UTEK upon termination of the Employee’s employment, or
any other time at UTEK’s request.

c. The Employee shall deliver to UTEK or its designee at the termination of his
employment all data, correspondence, memoranda, notes, records, drawings,
sketches, plans, customer lists, product compositions, and other documents and
all copies thereof, made, composed or received by Employee, solely or jointly
with others, that are in Employee’s possession, custody, or control at
termination and that are related in any manner to the past, present, or
anticipated business or any member of UTEK or one its subsidies. In this regard,
the Employee hereby grants and conveys to UTEK all right, title, and interest in
and to, including without limitation, the right to possess, print, copy, and
sell or otherwise dispose of, any reports, records, papers, summaries,
photographs, drawings or other documents, and writings, and copies, abstracts or
summaries thereof, that may be prepared by the Employee or under his direction
or that may come into his possession in any way during the term of his
employment with e UTEK that relate in any manner to the past, present or
anticipated business of any member of UTEK or one its subsidies.

6. Covenant Not to Compete.

a. The Employee covenants and agrees that during the Employee’s employment by
UTEK (whether during the Term hereof or otherwise), and thereafter for a period
of one (1) year following the termination of the Employee’s employment with
UTEK, the Employee will not:

(1) directly or indirectly engage in, continue in or carry on the business of
any corporation, partnership, firm or other business organization which is now,
becomes or may become a direct competitor of UTEK in its business (UTEK’s
Business), including owning or controlling any financial interest in, any
corporation, partnership, firm or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto;

(2) consult with, advise or assist in any way, whether or not for consideration,
any corporation, partnership, firm or other business organization which is now,
becomes or may become a competitor of UTEK during the Employee’s employment with
UTEK;

 

Page 3



--------------------------------------------------------------------------------

(3) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business of UTEK.

b. In the event of any breach of this covenant not to compete, the Employee
recognizes that the remedies at law will be inadequate and that in addition to
any relief at law which may be available to UTEK for such violation or breach
and regardless of any provisions contained in this Agreement, UTEK shall be
entitled to equitable remedies (including an injunction) and such other relief
as a court may grant after considering the intent of this Section 7. In any
action or proceeding by Utek to obtain a temporary restraining order and/or
preliminary injunction to enforce the covenant, the Employee hereby agrees that
UTEK shall not be required to put an injunction bond in excess of One Thousand
Dollars ($1,000.00) in order to obtain the temporary restraining order and/or
preliminary injunction. It is further acknowledged and agreed that the existence
of any claim or cause of action on the part of the Employee against UTEK,
whether arising from this Agreement or otherwise, shall in no way constitute a
defense to the enforcement of this covenant not to compete, and the duration of
this covenant not to compete shall be extended in an amount which equals the
time period during which the Employee is or has been in violation of this
covenant not to compete.

d. In the event a court of competent jurisdiction determines that the provisions
of this covenant not to compete are excessively broad as to duration, geographic
scope, prohibited activities or otherwise, the parties agree that this covenant
shall be reduced or curtained to the extent necessary to render it enforceable.

e. For the purposes of this Section 6, UTEK shall be deemed to include UTEK, as
well as its subsidiaries and affiliates.

f. The parties hereto expressly acknowledge and agree that any provision of this
Section 6 may be amended or waived by the mutual written agreement of both
parties.

7. Termination.

a. UTEK shall also have the right to terminate this Agreement immediately For
Cause, as defined herein. If the Employee is terminated for Cause or terminates
his employment, UTEK will not be required to make any further payments to
Employee during the balance of this Agreement.

 

Page 4



--------------------------------------------------------------------------------

b. Either party may terminate this Agreement for any reason by giving the other
party sixty (60) days written notice. If termination is not for Cause by the
Employer, the Employee will entitled to compensation as provided in Paragraph 4
(e) above.

c. “Cause” shall mean the Company’s Board’s final determination that any of the
following has occurred: (i) Employee’s willful and continued failure (other than
any such failure resulting from physical or mental incapacity) to perform the
lawful and reasonable duties properly assigned to him that are consistent with
the scope and nature of Employee’s position, or (ii) Employee’s commission of an
act that constitutes gross negligence or willful misconduct and that is
materially and demonstrably detrimental to the financial condition and/or
goodwill of the Company, or (iii) Employee’s commission of any theft, fraud, act
of dishonesty or breach of trust, or (iv) Employee’s conviction of a felony
involving moral turpitude, but specifically excluding any conviction based
entirely on vicarious liability or the operation of a motor vehicle, or
(v) Employee’s material violation of any Section 6 of this Agreement, or
(vi) Employee’s habitual abuse of alcohol or any regulated substance that
results in a material impairment of Employee’s ability to perform his
obligations under this Agreement; provided, however, that “Cause” shall only
exist if and to the extent that the Board has given the Employee (A) a written
notice of such occurrence that specifically identifies the manner and nature of
such occurrence, with respect to occurrences listed in clauses (i), (v) and
(vi), a reasonable period (not to exceed 90 days) to cure the behavior related
to such occurrence and a reasonable opportunity (together with counsel) to be
heard before the Board before a final decision with respect to the existence of
Cause is made by the Board; and provided, further, that such occurrence shall
only constitute “Cause” hereunder if the Company terminates Employee’s
employment with the Company within 120 days after delivery of such written
notice. No act or failure to act shall be considered to be “willful” unless it
is done, or omitted to be done, by Employee in bad faith or without reasonable
belief that Employee’s action or omission was in the best interests of the
Company.

8. Arbitration Any controversies between UTEK and Employee involving the
construction or application of any of the terms, provisions or conditions of
this Agreement shall on the written request of either party served on the other
and submitted to arbitration. Such arbitration shall comply with and be governed
by the rules of the American Arbitration Association. An arbitration demand must
be made within one (1) year of the date on which the party demanding arbitration
first had notice of the existence of the claim to be arbitrated, or the right to
arbitration along with such claim shall be considered to have been waived. An
arbitrator shall be selected according to the procedures of the American
Arbitration Association. The cost of arbitration shall be born by the losing
party or in such

 

Page 5



--------------------------------------------------------------------------------

proportions as the arbitrator shall decide. The arbitrator shall have no
authority to add to, subtract from or otherwise modify the provisions of this
Agreement, or to award punitive damages to either party.

9. Attorney’s Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which he may be entitled.

10. Entire Agreement: Survival.

a. This Agreement contains the entire agreement between the parties with respect
to the transactions contemplated herein and supersedes, effective as of the date
hereof any prior agreement or understanding between UTEK and Employee with
respect to Employee’s employment by UTEK. The unenforceability of any provision
of this Agreement shall not affect the enforceability of any other Provision.
This Agreement may not be amended except by an agreement in writing signed by
the Employee and UTEK, or any waiver, change, discharge or modification as
sought. Waiver of or failure to exercise any rights provided by this Agreement
and in any respect shall not be deemed a waiver of any further or future rights.

b. The provisions of Sections 5, 6, 8, 9, 10, 12 and 14 shall survive the
termination of this Agreement.

11. Assignment. This Agreement shall not be assigned to other parties.

12. Governing Law. This Agreement and all the amendments hereof, and waivers and
consents with respect thereto shall be governed by the laws of the State of
Florida, without regard to the conflicts of laws principles thereof and the
parties agree that the jurisdiction shall be in Hillsborough County, Florida.

13. Notice. All notices, responses, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been given when

a. delivered by hand;

b. sent be fax, (with receipt confirmed), provided that a copy Is mailed by
registered or certified mail, return receipt requested; or

 

Page 6



--------------------------------------------------------------------------------

c. received by the addressee as sent be express delivery service (receipt
requested) in each case to the appropriate addresses, and fax numbers as the
party may designate to itself by notice to the other parties:

 

  (i) if to UTEK:

UTEK Corporation

2109 East Palm Ave

Tampa, Florida 33605

Attention: Sam Reiber

Vice President & General Counsel

Telephone: 813-754-4330

 

  (ii) If to the Employee:

Doug Schaedler

2109 East Palm Ave

Tampa, Florida 33605

Telephone: 813-754-4330

14. Severability. Should any part of this Agreement for any reason be declared
invalid by a court of competent jurisdiction, such decision shall not affect the
validity of any remaining portion, which remaining provisions shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties that they would have executed the remaining portions of this Agreement
without including any such part, parts or portions which may, for any reason, be
hereafter declared invalid.

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.

 

UTEK CORPORATION By:  

/S/ Sam Reiber

  Sam Reiber, V.P & General Counsel EMPLOYEE By:  

/S/ Doug Schaedler

  Doug Schaedler

 

Page 7